DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2-17 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 01/04/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 2, 16, and 17 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a system for projecting light onto a surface, comprising: a projector assembly comprising a plurality of projectors configured to project light onto the surface, wherein a first projected light from a first projector at least partially overlaps with a second projected light from a second projector resulting in an overlap region; a sensor assembly configured to detect a presence or absence of light pixels in the overlap region; and a processor configured to adjust at least one of an intensity characteristic or color characteristic of the projector assembly based at least in part on the detected presence or absence of light in the overlap region.

U.S. Patent Application Publication 2011/0234921 A1 to Ivashin discloses a black-level compensation process 500 for projector platform 106. Referring to FIG. 5, at 502, projector platform 106 receives a pixel for an image to be projected upon display surface 104 by a plurality of projectors 102 as a composite projection 122 comprising a plurality of partially overlapping component projections 120 each generated by one of projectors 102. Projector platform 106 then selectively increases one or more luminance values of the pixel based on the luminance value(s) of the pixel, the location of the pixel in composite projection 122, a predetermined black-point threshold value, and a predetermined black-level compensation value. Pixels in overlap regions 124 are not compensated. Therefore, at 504, if the pixel is not in a non-overlap region, projector platform 106 outputs the pixel (without any black-level compensation) to projectors 102 at 506. Furthermore, if the luminance of the pixel is sufficiently high, black-level compensation is unnecessary. This sufficiency is determined with respect to one or more predetermined threshold values referred to herein as "black-point threshold" values. In some embodiments, a single threshold value is used. In other embodiments, a different threshold value is used for each color channel. Therefore at 508, if the luminance of the pixel exceeds the black-point threshold value(s), projector platform 106 outputs the pixel (without any black-level compensation) to projectors 102 at 506. At 510, black-level compensation is applied to pixels located in non-overlap regions and having luminance below the black-point threshold value(s). In particular, one or more luminance values of the pixel are increased according to a function of the predetermined black-level compensation value. In some embodiments, the function of the predetermined black-level compensation value is a linear function. In other embodiments, the function is a non-linear function. In other embodiments, the function can select among a set of chosen black-level compensation values determined at various RGB levels.

U.S. Patent Application Publication 2008/0024683 A1 to Damera-Venkata et al. discloses a process for displaying a high-resolution image. The projector system 100 receives a high-resolution image frame 106 which is representative of the high-resolution image to be projected. At 240, a low-resolution sub-frame 110 is generated from the high-resolution image frame 106 for each projector based on a geometric relationship between the projector and a reference coordinate system. At 242, a simulated high-resolution image frame is formed based on the low resolution sub-frames of each of the projectors. At 244, the low-resolution sub-frames of the projectors are iteratively updated based on an error between the high-resolution image frame and the simulated high-resolution image frame until a desired convergence condition is satisfied. At 245, a dither array, or dither mask, is determined for each projector (e.g. projectors 112A-112C) of the multi-projector display system (e.g. multi-projector display system 100 of FIG. 1). At 246, the dither array of each projector is applied to the corresponding low-resolution sub-frame determined at 240 or to the corresponding updated low-resolution sub-frame determined at 244 to form a dithered low-resolution sub-frame for each projector. For each additional high-resolution image frame 106, 238 through 248 are repeated to form a corresponding projected image 114 on the target surface 116. As indicated at 254, in one embodiment, the processes of 245, 246, and 248 are together described as dithering the intensity levels of each low-resolution sub-frame to one of the unique intensity levels of the associated projector differently for each projector to form a dithered low-resolution sub-frame such that the dithered low-resolution sub-frames, when simultaneously projected in an overlapping fashion, form a projected image representative of the high resolution image and having a maximum number of unique projection levels substantially equal to a sum of the maximum number of unique intensity levels of all projectors of the multi-projector display system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622